 


110 HRES 860 EH: Providing for consideration of the conference report to accompany the bill (H.R. 1585) to authorize appropriations for fiscal year 2008 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes.
U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 860 
In the House of Representatives, U. S.,

December 12, 2007
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 1585) to authorize appropriations for fiscal year 2008 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 1585) to authorize appropriations for fiscal year 2008 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. All points of order against the conference report and against its consideration are waived. 
2.The House being in possession of the official papers, the managers on the part of the House at the conference on the disagreeing votes of the two Houses on H.R. 3093 shall be, and they are hereby, discharged to the end that H.R. 3093 and its accompanying papers, be, and they are hereby, laid on the table. 
 
Lorraine C. Miller,Clerk.
